Case 1:13-cr-00671-DLC Document 69 Filed 06/18/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

 

 

ee ee ee ee eee eee xX
UNITED STATES OF AMERICA : FINAL ORDER OF FORFEITURE
-V.- 13.CR..671 (DLC) .
; : [USDC SDNY |
ERNESTO LUJAN, 1 DOCUMENT
Defendant. | | ELECTRONICALLY FILED]
» FE THC #: __ i
wanna nn ee eee eee eee eee X || DATERILED: “@TT§ Dol
WHEREAS, on or about December 7, 2015, the Cou ontereda Consent Pichimmasrondel

of Forfeiture as to Specific Property/Money Judgment (the “Consent Order of Forfeiture”) against
ERNESTO LUJAN (the “Defendant”) in the amount of $18,514,560 in United States currency (the
“Money Judgment”) (D.E. 34);

WHEREAS, on or about October 11, 2018, this Court entered a Consent Preliminary Order
of Forfeiture as to Substitute Asset (the “Substitute Asset Order”) (D.E. 51), which forfeited the
Defendant’s interest in the real property located at 14392 Rolling Rock Place, Wellington, Florida
33414, Parcel#: 73414417010610010 as a substitute asset pursuant to the United States (the
“Substitute Asset” or “Wellington Property”);

WHEREAS, the Substitute Asset Order directed the United States to publish, for at least
thirty (30) consecutive days, notice of the Substitute Asset Order, notice of the United States’ intent
to dispose of the Substitute Asset, and the requirement that any person asserting a legal interest in
the Substitute Asset must file a petition with the Court in accordance with the requirements of Title
21, United States Code, Sections 853(n)(2) and (3). The Substitute Asset Order further stated that
the United States could, to the extent practicable, provide direct written notice to any person known

to have an alleged interest in the Substitute Asset and as a substitute for published notice as to

those persons so notified;
Case 1:13-cr-00671-DLC Document 69 Filed 06/18/19 Page 2 of 4

WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1) and Rule
32.2(b)(6) of the Federal Rules of Criminal Procedure, required publication of a notice of forfeiture
and of the Government’s intent to dispose of the Substitute Asset before the United States could
have clear title to the Substitute Asset;

WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose of the
Substitute Asset was posted on an official government internet site Qvww.forfeiture.gov)
beginning on October 30, 2018, for thirty (30) consecutive days, through November 28, 1018,
pursuant to Rule G(4)(a)(ivX(C) of the Supplemental Rules for Admiralty and Maritime Claims
and Asset Forfeiture Actions and proof of such publication was filed with the Clerk of the Court
on April 30, 2019 (D.E. 68);

WHEREAS, Mireya Godoy (“Godoy”) filed a petition asserting a 50% interest in the
Wellington Property (D.E. 54);

WHEREAS, on or about December 13, 2018, the Court entered an Order of Sale,
authorizing the United States Marshal Service (“USMS”) to take possession of and sell the
Wellington Property, with the resulting net sale proceeds to be held in an account as substitute res
for the Wellington Property (“Order of Sale”) (D.E. 57);

WHEREAS, on or about April 30, 2019, Godoy, with the consent of the Government,
effected the sale of the Wellington Property, resulting in net proceeds of approximately
$2,749,022.28. Of that amount, half ($1,374,511.14), representing Lujan’s former interest in the
Wellington Property, was deposited in the Seized Asset Deposit Fund Account (the “Lujan Interest
Funds”). The other half, representing Godoy’s interest in the Wellington Property, was provided

to Godoy, with the consent of the Government (the “Godoy Interest Funds”);

 

 
Case 1:13-cr-00671-DLC Document 69 Filed 06/18/19 Page 3 of 4

WHEREAS, pursuant to the Order of Sale, the Lujan Interest Funds and the Godoy Interest
Funds, together, serves as substitute res for the Wellington Property;

WHEREAS, the Government does not assert any claim or interest in the Godoy Interest
Funds;

WHEREAS, the Defendant and Godoy are the only individuals known by the Government
to have a potential interest in the Wellington Property, including the Substitute Asset;

WHEREAS, thirty (30) days have expired since final publication of the Notice of
Forfeiture and no petitions or claims to contest the forfeiture of the Substitute Asset have been
filed; and

WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the United States
shall have clear title to any forfeited property if no petitions for a hearing to contest the forfeiture
have been filed within thirty (30) days of final publication of notice of forfeiture as set forth in
Title 21, United States Code, Section 853(n)(2);

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

1. All right, title and interest in the Lujan Interest Funds (i.e, the $1,374,511.14 held
on deposit in the Seized Asset Deposit Fund Account) is hereby forfeited and vested in the United
States of America, and shall be disposed of according to law.

2. Pursuant to Title 21, United States Code, Section 853(n)(7) the United States of
America shall and is hereby deemed to have clear title to the Lujan Interest Funds.

3. The United States Marshal Service (or its designee) shall maintain possession of
the Lujan Interest Funds and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).

 
Case 1:13-cr-00671-DLC Document 69 Filed 06/18/19 Page 4 of 4

4, Any claims of the United States of America against the Godoy Interest Funds
arising out of this matter are hereby released.

5. The Clerk of the Court shall forward four certified copies of this Final Order of
Forfeiture to Assistant United States Attorney Alexander Wilson, Co-Chief, Money Laundering
and Transnational Criminal Enterprises Unit, United States Attorney’s Office, Southern District
of New York, One St. Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York

June #7 , 2019
SO ORDERED:

Devin Le
HONO LE DENISE L. COTE
UNITED STATES DISTRICT JUDGE

 
